Citation Nr: 1221649	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-45 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and daughter



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to May 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

The Veteran, his spouse, and daughter testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2012; a transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  Service connection was denied by the RO in several unappealed rating actions in the 1950's and in September 1960.  It was essentially held that service treatment records did not reveal a cervical spinal disorder in service, with post-service injuries being shown.  Appellant was notified and did not complete a timely appeal.

3.  Evidence received since the last final denial in September 1960 is not cumulative and redundant and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's cervical spine disorder has been shown, at least as likely as not, to be related to his period of military service. 


CONCLUSIONS OF LAW

1.  The September 1960 rating action is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for a cervical spinal disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  With resolution of reasonable doubt in the Veteran's favor, a cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of this claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  
I.  New and Material Evidence

As noted, service connection was denied in the 1950's and most recently by a September 1960 rating action.  It was essentially held at that time that service records did not show an injury to the cervical spine in service.  It was also noted that there were several injuries to the neck in the 1950's that were unrelated to service.  Evidence at that time included what was purported to be an X-ray report from service dated in 1947.  The RO at that time made an effort to obtain a copy of the X-ray from the Veteran's service department.  That department could not produce a copy of the X-ray and all available service treatment records were shown to have been submitted.  The appellant was notified of these holdings and did not complete any timely appeal.  Those actions are, therefore, final.

The Board acknowledges that the RO appears to have reopened the claim and considered the matter on the merits.  Nevertheless, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the September 1960 decision, the record included service treatment records and VA records showing intercurrent injuries and treatment for the neck disorder.  Evidence added to the record since the prior denial includes a copy of a 1946 X-ray of the cervical spine, submitted by the Veteran in association with this application to reopen the claim, testimony at a hearing before the undersigned, and private and VA records.

Of particular interest is an X-ray report dated in 1946.  It appears to be a service department document, as did the one submitted dated in 1947.  For whatever reason, the VA tried in the 1950's to get X-ray reports from the service department and they were never located or provided.  Appellant was notified of this at the time and submitted the 1947 X-ray.  The 1946 X-ray was not submitted until the recent application to reopen the claim.  This is the first the VA had notice of this X-ray which appears not to have been available from the service department.  For this reason, it does not fit within the criteria of 38 C.F.R. § 3.156(c), but, along with other evidence and opinions, including one from a private physician, provides new and material evidence pursuant to 38 C.F.R. § 3.156(a).  As such, the claim for service connection for a cervical spinal disorder is reopened, and the Board will undertake consideration on the merits.

II.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran's service treatment records reflect that findings of a July 1946 X-ray of the cervical spine showed a bony bridging between C6 and C7 and a subluxation of C6 on C7.  The examiner indicated that "this may be a result of an old injury."  Findings of a January 1947 X-ray of the cervical spine showed hypertrophic changes present about the anterior contiguous margin of C6 and 7.  There was no compression deformity or arthritic change noted.  However, the hypertrophic change was prominent enough to cause a bony bridge, apparently effusion C6 and 7.  The reason for the 1947 X-ray was listed as "Check on old combat injury".

Subsequent to service, the Veteran contends that his current cervical spine disorder is causally related to his military service.  A February 1960 VA report of hospital course record reflects the Veteran's complaints of pain in the left cervical region with radiation down the left arm.  The Veteran reported that he had pain in his cervical region since his period of service when a sustained an injury to his cervical region in an explosion in 1945.  

Subsequent to service he sustained injury to the left cervical region in a fall at work in approximately 1958; he received conservative treatment.  He also sustained injury to his neck in a fall at work in 1960.  He complained of pain in turning his head, especially with hyper-extension.  He was treated with pain pills.  He was informed that he had a congenital anomaly of the cervical spine.

On objective examination, the initial impression was cervical arthritis.  X-ray findings showed fusion at C6 and 7, possibly the result of an old trauma.  The Veteran was treated with head-halter traction, heat, massage and ultra sound.  The Veteran was prescribed Robaxin and analgesics.

The Veteran was examined at an orthopedic conference in March 1960, the consulting neurologist opined that the Veteran showed evidence of a cervical cord lesion and questionable disc and recommended cervical myelogram and complete work-up for rheumatoid arthritis.  Cervical myelogram was normal.  The Veteran was discharged home in April 1960 and reported a recurrence of neck pain in May 1960.  The interim diagnoses were anterior cervical fusion between C6 and 7, etiology unknown, possibly related to trauma and cervical arthritis.  The examiner recommended continued hospitalization for further physiotheraphy and neurosurgical evaluation.

An August 1960 statement of treatment documented the treatment noted above.  The Veteran, an employee at the VA hospital, was also noted to have sustained four minor injuries, light or moderate blows to the face, which required no treatment and caused no remarkable injury, from altercations with psychiatric patients.

The Veteran underwent VA examination in December 2008.  The examiner indicated that the claims file had been reviewed.  The examiner reported that review of the service treatment records did not indicate that the Veteran was seen for problems related to his neck.  However, the examiner noted the x-rays taken in July 1946 and January 1947 and stated that there was no clinical history as to the reason the x-rays were ordered.  The examiner documented the Veteran's history of neck complaints subsequent to service.  

The Veteran reported that he injured his neck during service after being thrown into the air after an explosion and landing on his neck.  He complained of a 60 year history of neck pain since that time.  Initially the pain was intermittent but became constant over the past 20 to 25 years.  The pain was aggravated by movement.  He was prescribed Vicodin and Tylenol to treat the neck pain.

The Veteran complained that he had difficulty looking upwards, difficulty using the side view mirrors of his car, sleep disturbances secondary to pain and an inability to do yard work.  He had flare-ups of increased pain and stiffness that occur with overactivity that lasted two to three days.

On objective examination, the diagnosis was cervical spondylosis.  The examiner commented that there were no records in the service treatment records indicating that the Veteran injured his neck but acknowledge the x-rays taken in 1946 and 1947, "presumably when the Veteran was in military service."  The examiner noted that a cervical spine series in 1958 was interpreted as a developmental anomaly of C6-7.  Thus, the examiner concluded that "I am unable to attribute the patient's current neck condition as being related to events that occurred in military service without resorting to speculation.  Additionally, it would require speculation as to whether the condition is the same as what occurred during active duty, preexisted prior to service or was aggravated by events that occurred in military service."

In May 2012, the Veteran's treating chiropractor noted the Veteran's consistent complaint of sustaining injury to his neck in an explosion during service productive of neck pain since that time.  The chiropractor reported that the Veteran's neck disability was moderate and definitely limited his activities of daily living.  Thus, the chiropractor opined that it was at least as likely as not that his war time injuries were related to his current physical findings. 

Given its review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's cervical spine disorder is at least as likely as not related to his period of military service.  In this regard, the Veteran contends and several family members and friends confirm that after he returned from his period of military service, he had limited motion in his neck.  They are competent to provide evidence of visible symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, in the May 2012 private record of treatment, the chiropractor opined that it was at least as likely as not that the Veteran's war time injuries were related to his current physical findings.   The chiropractor is certainly competent to offer an opinion regarding medical causation.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992). 

In this case, the Veteran alleges that he has a current cervical spine disorder causally related to his period of service; claims file review reflects that he received treatment for a cervical spine disorder during his period of service; the December 2008 VA examination report confirms a diagnosis of current cervical spine disorder (cervical spondylosis); and, the May 2012 private record of treatment establishes a causal relationship between the Veteran's period of service and his current cervical spine disorder.   Thus, the Board finds that the evidence is essentially in equipoise in showing current disability causally related to his period of service.  In such cases, reasonable doubt is resolved in the appellant's favor, warranting allowance of service connection in this regard.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spinal disorder.  

Service connection for a cervical spine disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


